Citation Nr: 1801470	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  10-33 311	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for traumatic brain injury (TBI).

6.  Entitlement to service connection for a bilateral shoulder disability.

7.  Entitlement to service connection for an eye disability.

8.  Entitlement to service connection for a bilateral foot disability.

9.  Entitlement to service connection for asthma, to include as due to herbicide exposure.

10.  Entitlement to service connection for a stomach disability, to include as due to herbicide exposure.

11.  Whether new and material evidence has been submitted to reopen the claim of service connection for gout.

12.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from August 1980 to September 1980.

This matter came before the Board of Veterans' Appeals (Board) on appeal from April 2010, September 2013, and July 2014 decisions of the Waco, Texas, Regional Office (RO). The issues of service connection for headaches, an acquired psychiatric disability, hypertension, a back disability, traumatic brain injury, bilateral shoulder disability, and eye disability were previously before the Board in July 2013, when the Board remanded them for additional development.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the Veteran or his representative, or on the Board's own motion, when the Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence. 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).    

The Veteran was scheduled for a Travel Board hearing on March 2, 2015. On February 26, 2015, the Veteran called VA and asked that his hearing be rescheduled because he had transportation difficulties and could not attend the hearing. There is no indication that the hearing was rescheduled. On December 8, 2016, the Board issued a decision denying some of the issues on appeal and remanding others. The Veteran was never afforded his requested Travel Board hearing. This is a due process violation.

Accordingly, the December 8, 2016, Board decision addressing the issues of entitlement to service connection for headaches, an acquired psychiatric disability, hypertension, a back disability, a TBI, an eye disability, a bilateral foot disability, asthma, and a stomach disability, whether new and material evidence has been received to reopen the claim of service connection for gout, and entitlement to a TDIU is vacated.

The appeal will be referred to the Board's hearing branch for scheduling of a hearing.




	                        ____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals


